Citation Nr: 0938949	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-26 236	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from August 1978 to May 
1992, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating 
decision, by the Chicago, Illinois, Regional Office (RO), 
which denied the Veteran's claim of service connection for 
fatigue.  The Veteran's claims folder was later transferred 
to the RO in Milwaukee, Wisconsin.  

In June 2006, the case was remanded to afford the Veteran an 
opportunity to testify at a videoconference hearing before a 
Veterans Law Judge.  In March 2007, the Veteran notified the 
RO that he no longer wanted a hearing.  As such, the Board 
considers the Veteran's hearing request to have been 
withdrawn.  

In a January 2008 decision, the Board denied the claim of 
entitlement to service connection for fatigue, to include as 
due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2009, the 
Court issued a memorandum decision that vacated the Board's 
decision and remanded the matter to the Board for further 
proceedings consistent with its decision.  


REMAND

The Veteran maintains that he suffers from chronic fatigue 
that is associated with his service in the Persian Gulf and 
is due to an undiagnosed illness.  He argues that his 
exposure to chemical and biological agents while in combat in 
the Persian Gulf has contributed to his poor health, which is 
manifested by chronic fatigue.  

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

As noted above, the Court vacated the Board's 2008 decision.  
The Court specifically noted that an internal VA document, 
dated in May 2004, indicates that the Veteran's service 
treatment records (STRs) had been lost; however, in the 
November 2004 VCAA letter, VA had not informed the Veteran 
that his service records had been lost or of his need to 
submit alternative evidence.  

In cases where, as here, the Veteran's STRs are unavailable 
through no fault of the Veteran, the Court has held that 
there is a heightened duty to assist.  See Daye v. Nicholson, 
20 Vet. App. 512, 516 (2006), Dixon v. Derwinski, 3 Vet. App. 
261 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In this case, as noted above, the record suggests 
that the service treatment records were lost by VA; however, 
there is no indication that the RO has attempted to obtain 
alternative records/evidence.  This should be rectified and 
documented on remand.  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records includes:  statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics, and 
private physicians where a veteran may have sought treatment, 
especially soon after service discharge, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and insurance examinations. VA 
Adjudication Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The Veteran 
should be afforded the opportunity to provide such 
documentation and VA should assist in this effort to the 
extent feasible.  

The case is hereby REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent is completed.  

In particular, the AOJ should notify the 
Veteran of the information and evidence 
yet needed to substantiate his service 
connection claim and of what part of such 
evidence he should obtain, and what part 
the AOJ will yet attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran should be 
specifically told of the loss of service 
records and asked to submit copies of any 
such records he may have and any 
alternative evidence he may be able to 
obtain.

2.  The AOJ should again search for 
service records that apparently were 
delivered to the Chicago RO in about 
January 2000.  If the records are not 
found, the AOJ should take appropriate 
steps to secure alternative records for 
the Veteran from any appropriate source.  
(Per the VA Adjudication Procedure 
Manual, a non-exhaustive list of the type 
of documents that may be obtained 
includes statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a  Veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.)  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the AOJ should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.  The Veteran should be 
informed regarding any information 
obtained and should be given an 
opportunity to submit any "alternative" 
evidence he may be able to obtain.

3.  Then, after the completion of any 
indicated additional development, the AOJ 
should readjudicate the Veteran's claim 
of entitlement to service connection for 
fatigue, to include as due to an 
undiagnosed illness or other qualifying 
chronic disability.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the Veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



